                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

    SCOTT A. SENNETT,                    )
                                         )
         Petitioner,                     )      Civil No. 5: 19-085-JMH
                                         )
    V.                                   )
                                         )
    FRANCISCO QUINTANA,                  )          MEMORANDUM OPINION
                                         )               AND ORDER
         Respondent.                     )

                          ****   ****        ****   ****

         Petitioner Scott A. Sennett is presently confined at the

Federal Medical Center (“FMC”) – Lexington located in Lexington,

Kentucky.      Proceeding without an attorney, Sennett has filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

[R. 1]      However, Sennett did not pay the $5.00 filing fee as

required by 28 U.S.C. § 1914, nor did he file a motion for leave

to proceed      in forma pauperis.            Thus, dismissal of Sennett’s

petition without prejudice is warranted on this ground alone.

         However, even if the Court overlooked Sennett’s failure to

pay the filing fee, Sennett’s petition must be denied for failure

to adequately articulate a claim for relief. Petitions filed under

§ 2241 are subject to initial screening by the Court required by

28 U.S.C. § 2243.       Alexander v. Northern Bureau of Prisons, 419 F.

App’x 544, 545 (6th Cir. 2011).          A petition will be denied “if it

plainly appears from the petition and any attached exhibits that
                                        1 
 
the petitioner is not entitled to relief.”              Rule 4 of the Rules

Governing   § 2254   Cases   in   the       United   States   District   Courts

(applicable to § 2241 petitions pursuant to Rule 1(b)).              See also

Alexander, 419 F. App’x at 545 (applying the pleading standard set

forth in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) to habeas

corpus petitions).

     In February 2012, Sennett pleaded guilty in the United States

District Court for the Eastern District of Tennessee to one count

of conspiracy to manufacture 50 grams or more of methamphetamine,

in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A) (Count One) and

one count of conspiracy to distribute and possess with intent to

distribute a quantity of methamphetamine, in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A) (Count Two).                 In July 2012, he was

sentenced to a term of imprisonment of 121 months on Counts One

and Two, to run concurrent to each other, for a total term of

imprisonment of 121 months.        United States v. Sennett, No. 2:11-

CR-068-JRG-2 (E.D. Tenn.).        Sennett is currently projected to be

released from the custody of the federal Bureau of Prisons (“BOP”)

on February 17, 2020.        See https://www.bop.gov/inmateloc/ (last

visited on March 7, 2019).

     In his petition, Sennett argues that, in light of the First

Step Act of 2018, the BOP should immediately recalculate his

sentence to allow him to take advantage of amendments affecting
                                        2
 
the manner in which good conduct time credits are calculated.    The

First Step Act, which was enacted on December 21, 2018, amended 18

U.S.C. § 3624(b)(1) to change the manner in which such credits are

calculated by increasing the maximum allowable good conduct time

from 47 to 54 days per year.    According to Sennett, the changes

made by the First Step Act would result in a credit to him of 70

days of good conduct time.     Sennett further states that he is

currently scheduled to enter a Residential Reentry Center (“RRC”)

on August 17, 2019.   Sennett argues that, if his good conduct time

is not adjusted immediately (or at least prior to his placement in

an RRC), it will shorten his time spent in the RRC, which he

“cannot afford” because “I am homeless and being released to an

entirely different state than I am from.      I have no real support

system and must rely on my RRC full contract to successfully

reintegrate into society.    If my 70 days GCT comes off my RRC

contract, I may be evicted and at greater risk to recidivate.”

[R. 1 at p. 2-3]

     However, Sennett’s petition must be denied.    First, he admits

that he has not taken steps to formally exhaust his administrative

remedies available within the BOP. [Id. at p. 3] Before a prisoner

may seek habeas relief under Section 2241, he must first exhaust

his administrative remedies within the BOP.    Luedtke v. Berkebile,

704 F.3d 465, 466 (6th Cir. 2013); Fazzini v. Northeast Ohio
                                 3
 
Correctional Center, 473 F.3d 229, 231 (6th Cir. 2006).                            The

purpose of the exhaustion requirement is to ensure that the agency

has   an   opportunity     to    review      and    revise    its   actions   before

litigation is commenced, which preserves both judicial resources

and administrative autonomy, and also to ensure that a court

reviewing the agency’s final action does so upon a developed and

complete evidentiary record.           Noriega-Lopez v. Ashcroft, 335 F. 3d

874, 881 (9th Cir. 2003); Moscato v. Fed. Bureau of Prisons, 98

F.3d 757, 761-62 (3d Cir. 1996).

      Sennett   indicates       that    he    has     attempted     to    pursue   the

administrative remedy process, but his Unit Team “would not discuss

the matter further, nor would they allow me to appeal to the

Warden, Region or Central Office, stating that I must wait until

the GTC is implemented.”           [R. 1 at p. 3]             Even so, this case

underscores     one   of   the    primary          purposes   of    the   exhaustion

requirement, providing prison officials notice of the problem so

that the officials have the first opportunity to resolve the issue

without resort to litigation.             Because Sennett concedes that he

did not pursue, much less exhaust, his administrative remedies

prior to filing his petition, dismissal of his petition without

prejudice is warranted.

      Even if this were not so, Sennett’s claim would be dismissed

as meritless.     Sennett is correct that Section 102(b)(1) of the
                                          4
 
First Step Act of 2018, Public Law 115-391, amended 18 U.S.C.

§ 3624(b) to permit federal inmates to earn 54 days of good conduct

time for each year of the sentence imposed, effectively abrogating

Barber v. Thomas, 560 U.S. 474 (2010).         But this provision has not

yet taken effect: Section 102(b)(2) of the Act provides that the

amendments made in subsection 102(b) of the Act take effect only

when the Attorney General completes the “risk and needs assessment

system” required by Section 101(a) of the Act.               Section 101(a)

does not require completion of the system until 210 days after the

Act’s enactment.     Thus, Section 102(b)(1) will not take effect

until approximately July 2019.          Accordingly, Sennett’s argument

that he is entitled to immediate relief is without merit.

     Nor is Sennett entitled to placement in an RRC for any

particular amount of time.      Under the current version of 18 U.S.C.

§ 3624(c), as amended by the Second Chance Act of 2007, the BOP is

authorized   to    consider    placing    an   inmate   in     a   community

correctional facility for up to twelve months, but a prisoner is

not automatically entitled, or guaranteed, such placement for any

minimum amount of time.       18 U.S.C. § 3624(c).      See also Heard v.

Quintana, 184 F.Supp. 3d 515, 520 (E.D. Ky. 2016).           See also Demis

v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009); Boals v. Quintana,

No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2 (E.D. Ky. Dec. 11,

2015).   Rather, “the decision to place an inmate in pre-release
                                    5
 
community confinement and/or home confinement is discretionary and

will be ‘determined on an individual basis’ according to the

factors in 18 U.S.C. § 3621(b).”        Boals, 2015 WL 8665404 at *2

(citing McIntosh v. Hickey, No. 10-cv-126-JMH, 2010 WL 1959308, at

*3 (E.D. Ky. May 17, 2010)).      The First Step Act does not alter

this rule.

     Moreover,     the   BOP’s    placement     decisions,     including

determinations    regarding   halfway   house   and   home   confinement

placement, are expressly insulated from judicial review, as the

provisions of the Administrative Procedures Act (“APA”) do not

apply to such decisions.      28 U.S.C. § 3625 (“The provisions of

sections 554 and 555 and 701 through 706 of title 5, United States

Code, do not apply to the making of any determination, decision,

or order under this subchapter.”).      Cf. Woodard v. Quintana, No.

5:15-cv-307-KKC, 2015 WL 7185478, at *5-6 (E.D. Ky. Nov. 13, 2015).

     For all of these reasons, Sennett fails to establish a right

to habeas relief and his petition will be denied.       Accordingly, it

is hereby ORDERED as follows:

     1.      Petitioner Scott A. Sennett’s petition for a writ of

             habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1] is

             DENIED.

     2.      This action is DISMISSED and STRICKEN from the Court’s

             docket.
                                   6
 
    3.   Judgment shall be entered contemporaneously with this

         Memorandum Opinion and Order.

    This the 7th day of March, 2019.




 

 

 

 

 




                               7
 
